Exhibit 10.2

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This First Amendment to Agreement and Plan of Merger (the “Amendment”) dated as
of March 13, 2007, is entered into by and among American Access Technologies,
Inc., a Florida corporation (“AAT”), AAT Merger Sub, Inc., a Florida corporation
and a wholly-owned subsidiary of AAT (“Merger Sub”) and M & I Electric
Industries, Inc., a Texas corporation (“M & I”).

WHEREAS, AAT, Merger Sub and M & I have previously entered into that certain
Agreement and Plan of Merger dated as of December 1, 2006 providing for the
merger of M & I with and into Merger Sub in accordance with the terms and
provisions more specifically set forth therein (the “Merger Agreement”); and

WHEREAS, AAT, Merger Sub and M & I desire to amend the Merger Agreement pursuant
to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Merger Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Capitalized terms used herein and not defined herein shall have the meanings
set forth in the Merger Agreement.

2. The undersigned parties hereby expressly agree to amend the Merger Agreement
as follows:

2.1 The introductory paragraph of Section 6.1 is deleted in its entirety and
replaced by the following:

“6.1 Conduct of Business by AAT and M & I. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing, AAT and M & I shall (and M & I
shall cause each of its Subsidiaries to), except to the extent that the other
party shall otherwise consent either in writing or by electronic transmission to
a designated email address (which consent may be given by either the President
or at the direction of the Board of Directors of the respective party), carry on
its business, in the usual, regular and ordinary course consistent with past
practices, in substantially the same manner as heretofore conducted and in
compliance with all applicable laws and regulations, pay its debts and Taxes
when due subject to good faith disputes over such debts or Taxes, pay or perform
other material obligations when due, and use its commercially reasonable efforts
consistent with past practices and policies to (a) preserve substantially intact
its present business organization, (b) keep available the services of its
present officers and key employees and (c) preserve its relationships with
customers, suppliers, distributors, contractors, and others with which it has
significant business dealings. In addition, except as contemplated by the terms
of this Agreement or set forth in the Disclosure Manual of a party delivered
hereby, without the prior



--------------------------------------------------------------------------------

consent of the other party (which may either be in writing or by electronic
transmission to a designated email address given by either the President or at
the direction of the Board of Directors of the respective party), during the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing, each of AAT
and M & I shall not (and M & I shall cause each of its Subsidiaries to not) do
any of the following:”

2.2 Section 7.9 is hereby deleted in its entirety and replaced by the following:

“7.9 [Intentionally deleted.]”

2.3 Section 8.4(b) is hereby deleted in its entirety and replaced by the
following:

“(b) [Intentionally deleted.]”

2.4 Section 8.10 is hereby deleted in its entirety and replaced by the
following:

“8.10 [Intentionally deleted.]”

2.5 Section 8.11(a) is amended to delete the reference therein to Section 8.10.

2.6 Section 9.1(a)(vi) is amended to change the date set forth therein from
March 15, 2007 to April 30, 2007.

3. AAT acknowledges that M & I has hired Charles Dauber as M & I’s Senior Vice
President of Marketing and AAT further consents to such employment and agrees
that the M & I Disclosure Manual may be amended to reflect such action. M & I
acknowledges that AAT has entered into a written employment agreement with Erik
Wiisanen dated November 27, 2006 and agrees that the AAT Disclosure Manual may
be amended to reflect such action.

4. Except as herein provided, the terms of the Merger Agreement shall remain in
full force and effect.

5. This Amendment may be executed in several counterparts, and all such
counterparts, when so executed and delivered, shall constitute but one and the
same agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AMERICAN ACCESS TECHNOLOGIES, INC.   M & I ELECTRIC INDUSTRIES, INC. By:  

/s/ Timothy Adams

  By:  

/s/ Neal T. Hare

Title:   President   Title:   Senior Vice President and COO

 

2